SIMONS, Circuit Judge
(dissenting in part).
Congress provided for a maximum penalty of ten years to be imposed for the theft of goods from an interstate shipment. By sustaining the cumulative sentences imposed in the present case, and by following the authorities which the opinion cites, it is made possible for a district judge to sentence a thief for twenty years, provided there is added to the theft count of the indictment a count charging the possession of the stolen goods at the time and place of the theft. Since there can be no stealing without contemporaneous possession, cumulative penalties for both result in double punishment for the same offense and could not, in my view, have been the purpose of the Congress. Whether possession of the stolen goods at another time and place constitutes a separate offense is a different question and does not have to be here considered. 1 would reverse with direction to the court to set aside the five year cumulative penalty for possession.